Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
The present Office Action is in response to Applicant’s amendment filed on 11/14/2022.  Claim 1 is now pending in the present application. This Action is made FINAL.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of the parent Patent No.  US 11,070,943 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 1 are included in claim 1 of the parent Patent No.  US 11,070,943 B2 with similar or obvious wording variations (see the table below as an example)
Claim 1 of the Instant Application 17/379,808
Claim 1 of the US Patent 11,070,943 B2
1. A computer program product for implementing within a computer system a method for dynamically identifying parties of a transaction through use of corresponding identifiers, the computer program product comprising:

a computer-readable, non-transitory medium for providing computer program code means utilized to implement the method, wherein the computer program code means comprises executable code for implementing steps for:

identifying a first computer device configured to provide a first identifier that is humanly perceptible;

identifying a second computer device configured to provide a second identifier that is humanly perceptible;

providing the first identifier from the first computer device and the second identifier from the second computer device, wherein the first and second identifiers correspond with each other;


receiving a first request at the first computer device to modify the first identifier;


communicating the first request to the second computer device; and

modifying the first and the second identifier, wherein the second modified identifier is provided from the second computer device, and wherein the second modified identifier corresponds with the first modified.
1. A computer program product for implementing within a computer system a method for dynamically identifying parties of a transaction through use of corresponding identifiers, the computer program product comprising: 

a computer-readable, non-transitory medium for providing computer program code means utilized to implement the method, wherein the computer program code means comprises executable code for implementing steps for: 

identifying a first computer device configured to provide a first identifier that is humanly perceptible; 

identifying a second computer device configured to provide a second identifier that is humanly perceptible; 

providing the first identifier from the first computer device and the second identifier from the second computer device, wherein the first and second identifiers correspond with each other to provide a computer-coordinated verification; 

receiving a first request at the first computer device to modify the second identifier from the second computer device of the transaction; 

communicating the first request to the second computer device; and 

modifying the second identifier, wherein the second modified identifier is provided from the second computer device, and wherein the second modified identifier is (i) readily distinguishable from the second identifier of the transaction, and (ii) is configured to be readily humanly perceived by the user of the first computer device.

As disclosed above, claim 1 of instant application includes all of the limitations of claim 1 of the parent Patent No.  US 11,070,943 B2 except “…with each other to provide a computer-coordinated verification; …”, “…second identifier from the second computer device of the transaction”, and “…and wherein the second modified identifier is (i) readily distinguishable from the second identifier of the transaction, and (ii) is configured to be readily humanly perceived by the user of the first computer device.”, (emphasis added).
Nonetheless, the removal of said limitations from claim 1 of the instant application made the claim 1 of instant application a broader version of claim 1 of the parent Patent No.  US 11,070,943 B2. It is well settled that broadening the scope of claims would have been obvious to 
one of ordinary skill in the art in view of the narrower issued claims.  In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982) and In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993).
Therefore, since omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before (In re Karlson (CCPA) 136 USPQ 184 (1963)), claim 2 is not patentably distinct from claim 1 of the parent Patent No.  US 11,070,943 B2. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                                                             
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARID SEYEDVOSOGHI whose telephone number is (571)272-9679. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S. Addy can be reached on 5712727795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARID SEYEDVOSOGHI/Examiner, Art Unit 2645